Day, J.
No motion nor order appears to have been made for trial upon, written evidence, as provided in section 2742 of the Code. The cause can not, therefore, be reviewed de now. Richards et al. v. Hintrager, 45 Iowa, 253; Walker v. Plummer, 41 Iowa, 697; Moses v. The Continental Insurance Company, 40 Iowa, 440. No errors are assigned, and hence no question of law is presented for review. Olson v. Martin, 38 Iowa, 346. This point is distinctly made and urged by the appellee, and we are not at liberty to ignore it. See, also, Vinsant v. Vinsant, 47 Iowa, 594.
Aeeirmed.